DETAILED ACTION
	This non-final office action is in response to amendments filed on 12/2/20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-27 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pine et al., US Patent Application Publication no. 2013/0166073 [Pine], in view of Kates, US Patent no. 8,695,8881.

Regarding claim 1, Pine discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 

detect a presence of an occupant in a first zone of a plurality of zones [an occupant is detected to be in a zone, paragraphs 0038-0039]; 
determine a priority level of the occupant [priority level of occupant relative to other detected occupants is determined, paragraph 0043]; 
detect a vacancy in a second zone of the plurality of zones [a zone is determined to be unoccupied when it is detected that an occupant is no longer in a zone, paragraphs 0039-0040]; and 
control operation of the HVAC system to prioritize distribution of conditioned air to the first zone of the plurality of zones over the second zone of the plurality of zones based on the priority level of the occupant [the temperature of each occupied zone is controlled according to the highest priority user in each occupied zone and the temperature of each unoccupied zone is set to an unoccupied (lower priority) value, paragraphs 0034 and 0039-0043].
Pine discloses prioritizing distribution of conditioned air to a plurality of zones by controlling temperature set points of each zone based on occupancy and user priorities.  Pine does not disclose that the prioritized temperature controlling includes prioritizing of distributed air to the zone of the plurality of zones over remaining zones of the plurality of zones by directing a predetermined flow rates of conditioned air to the plurality of zones.  Like Pine, Kates discloses an HVAC system that performs prioritized temperature control of HVAC zones based on occupancy.  Specifically, Kates discloses that electronically controlled register vents in each zone are opened or closed to allocate conditioned air to the zones based on occupancy based zone priorities [column 
Regarding claim 2, Pine further discloses that the controller is configured to determine the priority level of the occupant based on determination of an identification of the occupant [paragraphs 0039 and 0043].

Regarding claim 4, Pine further discloses a mobile device configured to communicate the identification of the occupant to the controller [paragraphs 0032 and 0038-0039].
	Regarding claim 12, Pine further discloses an occupancy sensor disposed within the zone, wherein the occupancy sensor is communicatively coupled to the controller and is configured to provide the controller with feedback indicative of the presence of the occupant [paragraph 0038].
	Regarding claim 13, Pine further discloses that the controller is configured to detect the presence of the occupant in the zone by detecting a presence of an electronic or non-electronic device of the occupant [paragraph 0038].
	Regarding claim 28, Kates further discloses that the vents are me closed partially or fully [column 7, line 66 – column 8, line 9 and column 9, lines 21-29].

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pine et al., US Patent Application Publication no. 2013/0166073 [Pine] Kates, US Patent no. 8,695,888, in view of Child et al., US Patent Application Publication no. 2017/0211838 [Child]2.


Response to Arguments
Applicant's arguments with regards to claim 1 have been fully considered but they are not persuasive.  Applicant argues that the combination of Pine and Kates does not disclose all limitations of claim 1 because Pine and Kates do not disclose directing a predetermined flow rate of conditioned air to a zone responsive to detection of a vacancy in the zone.  Examiner disagrees.  Pine discloses controlling temperature setpoints of zones based on occupant priorities and whether zones are unoccupied [paragraphs 0039-0042].  Kates also discloses prioritizing zones based on whether zones are occupied or not [column 9, lines 6-20 and column 10, line 55 – column 11, line 2].  Kates further discloses allocating HVAC air to the zones based on the priority of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2119                                                                                                                                                                                                        January 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pine and Kates were previously cited.
        2 Child was previously cited.